DETAILED ACTION
Claims 1-15 (filed 08/05/2020) have been considered in this action.  Claims 1 and 7-8 have been amended.  Claims 2-6 and 9-15 have been presented in the same format as previously presented.

Response to Arguments
Applicant’s arguments, see page 5 paragraph 2, filed 08/05/2020, with respect to rejection of claims 7-15 under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 7-15 under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) has been withdrawn. 

Applicant’s arguments with respect to rejection of claims 1-15 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Kimener was previously utilized to teach the door pivotally connected to the floor, which has been replaced by Gillespie Corporation Sidewalk Elevator with Safety Screens and accompanying YouTube videos showing a Gillespie sidewalk elevator with safety 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 contains a typographical error in that the preamble states “...the pod including a robot on a base having an upper and a lower portion, comprising: opening...” which could be interpreted to mean that the further steps are limiting the structures of the robot rather than the steps of the method.  For clarification, the examiner recommends amending the preamble to state “the pod including a robot on a base having an upper and a lower portion, the method comprising: opening...”.
Claim 2 is objected to because of the following informalities:  
Claim 2 lists a series of operations, however due to the phrasing it is unclear if the acts of printing and labeling are considered a single operation or not due to the use of ‘and’ with a comma part way through the listing.  Claim 2 states “wherein the performing one or more predetermined operations includes performing one or more of cleaning, polishing....printing, and labeling, riverting...or installing parts onto the workpiece”.  It is not clear if the acts of printing and labeling are separate or to be inclusive of a single operation because of the use of a comma between them.  For the sake of compact prosecution, the examiner shall consider printing and labeling to be two separate operations.  The examiner recommends removing the ‘and’ or removing the comma between ‘printing, and labeling’ to clarify if the acts are considered a single operation or separate and distinct operations.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 1 states “...the pod including a robot on a base having an upper portion and a lower portion, comprising:”.  Based on this phrasing, it is unclear whether the structure which has the upper portion and lower portion are referring to the robot, or the base on which the robot resides.  This phrasing offers two different interpretation, that the upper and lower portion refer to an upper and lower portion of the robot, or that the upper and lower portion refer to an upper and lower portion of the base on which the robot resides.  For the sake of compact prosecution, the examiner shall interpret the upper and lower portion to refer to either of an upper and lower portion of the robot, or an upper and lower portion of the base.  
Claim 2 and 4-6 do not clarify this claim language, and are dependent upon claim 1, thus claims 2 and 4-6 are also rejected under 35 U.S.C. 112(b) for failing to distinctly claim the subject matter.  The examiner notes that claim 3 clarifies this issue, as it explicitly states the upper and lower portions refer to the base, and recommends amending this language into claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman in view of Hollerback (US 4881581, herein Hollerback) and Gillespie Sidewalk Elevator with Safety Screens technical drawings, (hereinafter “Gillespie”) and “Yet another sidewalk elevator” screenshots of YouTube video showing Gillespie sidewalk elevator in the opened and closed position (hereinafter “Gillespie video”).

In regards to Claim 1, Grossman teaches “A method for operating at least one stowable automated robotic pod in a workspace having a workpiece, the pod including a robot on a base having an upper portion and a lower portion comprising” ([0045] “some lift portions 104-x may include, for example, multi-axis manipulation device such as a seven-axis lift (e.g., using a seven axis robotic arm which may provide, for example, seven degrees of freedom)...lift portions 104-1 104-3, 104-4 and 104-5 may include one or more of a lift portion such as a scissor type lift portion which may include a scissor arrangement 118 to lift a store in a first axis (e.g., a y axis), a rotational portion (e.g., to rotate the store rotating about one or more axes), linear portions which may linearly move portions of the lift portions 104-a along an axis (e.g., x and/or z axes) which may be controlled by the control portion 106”; Fig. 6 shows workspace 601 and workpiece 690; [0040] The base portion 102 may include one or more portions such as base portions 102-1 and 102-2 (generally 102-x) to which the lift portions 104 may be attached; wherein the base portion is the lower part and the lift portion is the upper part) “...raising the base vertically...from the storage volume into the workspace” ([0075] “a system (e.g., which is similar to the system 600) may further include one or more retraction and/or extension (hereinafter each of which will be referred to as retraction portions) portions such as retraction rails to retract the system (e.g. vertically) below a first level (e.g., a ground level or deck) to another level (e.g., underground, a lower level or deck, etc.)”) “Performing one or more predetermined operations on the workpiece with the robot;” ([0004] “to load stores and/or refuel an aircraft”; [0051] “An interface portion 108 may be provided to couple the system 100 to external ports such as fuel, air, electric, fire, and/or data ports. Each port may be coupled to a respective lift portion which may couple a corresponding connector portion to the aircraft so as to supply, for example, cooling air, electricity, and/or communication links” ) “lowering the base vertically into the storage volume” ([0075] “a system (e.g., which is similar to the system 600) may further include one or more retraction and/or extension (hereinafter each of which will be referred to as retraction portions) portions such as retraction rails to retract the system (e.g. vertically) below a first level (e.g., a ground level or deck) to another level (e.g., underground, a lower level or deck, etc.)”).
Grossman fails to teach “opening a pair of doors to a subfloor storage volume, wherein the pair of doors are pivotably connected to a floor on opposite sides of the storage volume and are movable between a closed position and an open position, wherein in the closed position during storage of the robot the pair of doors are flush with the floor and in the open position during use of the robot each of the pair of doors extends upward toward a vertical position and provides a safety barrier to the subfloor storage volume; ...through the opening formed by the pair of doors in the door open position...and, closing the pair of doors to the storage volume”.
Hollerback teaches “opening...doors to a subfloor storage volume...movable between a closed position and an open position” ([col 3 line 56] describes opening in floor area with door that can open) “wherein in the closed position during storage of the robot... and in the open position during use of the robot” ([col 3 line 63] A fueling access opening closure door 57 is provided which is normally in a closed position so as to cover the fueling access opening 55 when the automatic fueling assembly 20 is not in use.  The closure door 57 is automatically retracted along its track 58 by use of actuating hydraulic cylinder 59 so as to open the fueling access opening 55 when the fueling operation is about to begin; this statement shows that the doors are closed when the robot is not in use, and the doors are open during use of the robot) “raising the base vertically through the opening formed by the...doors in the open positon from the storage position into the workspace” (Fig. 1 and 2 [col 7 line 15] “The control console command center 23 then automatically "instructs" the computer control center assembly 24 to actuate the large cylinder 59 to retract the heavy duty closure door 57 so as to uncover the floor positioned fueling access opening 55 to expose the robot controlled fueling assembly 53 positioned therebelow... and the vertical extension capabilities ("z" axis) of the support table 71 to bring the fueling nozzle assembly 61 into vertically aligned register with the gas tank fuel receiving valve assembly 62”; wherein the fuel robot on the table (base) is raised through the opening formed by the open door)  “lowering the base vertically into the storage volume” ([col 7 line 60] When the fueling has been completed the appropriate signal automatically is sent to the fuel pump assembly 21 to stop the pumping of fuel. Thereafter, the robot fueling assembly 53 is automatically retracted so as to disengage the fuel nozzle 61a from the gas receiving fueling valve 62a. When the robot fueling assembly 53 is fully retracted back through the fueling access opening 55 down into its normal rest position in the below surface storage area 54. Thereafter, the closure door 57 is automatically moved to its normal closed position across the fueling access opening 55) “and, closing the.... doors to the storage volume” ([col 3 line 56] describes how door over opening with robot underneath can open and close; [col 7 line 60] describes that robot retracts and door closes when fueling operation is complete).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the stowable robot that is raised vertically from a storage area to perform operations as taught by Grossman with the door to a subfloor area containing a robot as taught by Hollerback because it would satisfy Grossman’s motivation to provide a lowering portion “[0075] For space conservation, security, protection from the elements, etc.” and by having a door covered storage area for the robot it would provide the added benefit of an increase to security and protection from the elements.  Furthermore, one of ordinary skill would recognize that both Grossman and Hollerback are attempting to solve the same problem of “[col 2 line 5] need has existed for an automatic fueling apparatus for vehicles which can selectively refuel a vehicle by use of a robotically controlled automatic cut-off gas nozzle which automatically locates and engages the automatic cut-off fuel receiving valve in a specially adapted gasoline tank”.  In other words, both Hollerback and Grossman are teaching a robotic refueling system for a vehicle, thus making their combination obvious due to the related work.  By combining these elements, one of ordinary skill would expect to take the known technique of providing a door to an underground storage area containing a robot and apply it to the known system of a retractable robot that can retract into the floor that is capable of performing operations to yield the predictable result of a retractable robot that can retract into the floor and has a door over the retractable robot.
The combination of Grossman and Hollerback fail to teach “opening a pair of doors to a subfloor storage volume, wherein the pair of doors are pivotably connected to a floor on opposite sides of the storage volume and are movable between a closed position and an open position, wherein in the closed position during storage of the robot the pair of doors are flush with the floor and in the open position during use of the robot each of the pair of doors extends upward toward a vertical position and provides a safety barrier to the subfloor storage volume; ...through the opening formed by the pair of doors in the door open position...and, closing the pair of doors to the storage volume”.
Gillespie teaches “opening a pair of doors to a subfloor storage volume” (Pages 2 and 4 show 2 pairs of doors labeled as strike plate and door screen on page 4 and labeled as ‘sidewalk door’ on page 2 that open to allow emergence of elevator from elevator shaft that is considered a subfloor storage volume), (Gillespie video shows the doors pivotally opening between an open and closed position when elevator is raised in open position and lowered in closed position) “wherein the pair of doors are pivotably connected to a floor on opposite sides of the storage volume and are movable between a closed position and an open position” (Page 2 shows that strike plate/sidewalk doors are a pair, one on each side of the elevator shaft, and that pivotally connect to the floor on opposite sides as shown on Page 4 where a closer image of elevator being raised above floor through the pivotally connected doors is shown), (Gillespie video shows at time 1:48 the doors being closed, with hinges on the sides of the pair of doors) “wherein in the closed position ... the pair of doors are flush with the floor and in the open position ... each of the pair of doors extends upward toward a vertical position” (Page 2 Section B on left side of page shows the sidewalk doors in the closed position and flush with the floor, Section A on left side of page 2 shows the sidewalk doors in the open position, and extending upward toward a vertical position, likewise page 4 shows the sidewalk doors/strike plates in the open position) (Gillespie video shows the doors being flush with the floor in the closed position at time stamp 1:48 and doors open and extending upwards at time stamp 3:41) “the pair of doors extends upward toward a vertical position and provides a safety barrier to the subfloor storage volume” (Page 4 shows that when the doors are open they extend vertically upwards and provide a barrier to the elevator shaft so that no one can fall in) (Gillespie video shows at time stamp 2:24 that while the elevator is raising the doors are forming a safety barrier such that the person taking the video is impeded from falling into or entering the elevator shaft) “raising the base vertically through the opening formed by the pair of doors in the open position from the storage volume into the workspace” (Gillespie video shows that elevator (base) is lifted vertically through the opening formed by the pair of doors in the open position at time stamp 3:41) “lowering the base vertically into the storage volume” (Gillespie Page 2 Section B shows the elevator platform lowered vertically into the storage volume) (Gillespie video at time stamp 5:33 shows elevator being lowered vertically into elevator shaft/storage area) 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have replaced the horizontal door of Hollerback for use of the vertical doors of Gillespie because as noted by Gillespie it would allow substantial weight to be supported by the door, as noted on page 1 of the Gillespie technical drawings which notes the ‘Extra heavy-duty “truckable” sidewalk doors’ that are able to withstand the weight of a truck, thus allowing vehicles like those being refueled by the likes of Hollerback and Grossman to be supported by the door and prevent damage to the robotic equipment being stored.  In addition, both Hollerback and Gillespie are in related fields, because both deal with underground storage areas and doors that give access to those underground storage areas, thus the replacements of the door of Hollerback with the doors of Gillespie can be considered replacing a known device with another known device that performs a similar function to achieve a predictable result, such that robotic fueling system of Grossman utilizes underground storage areas that are sealed off by a pair of pivotally raised doors.

In regards to Claim 2, Grossman, Hollerback and Gillespie teach the system as incorporated by claim 1.  Grossman further teaches “wherein the performing one or more predetermined operations includes performing one or more of cleaning, polishing, sanding, abrading, washing, drying, tacking, wiping, painting, sealing, surface inspecting, scrubbing, treating, masking, de-masking, taping, printing, and labeling, riveting, drilling, assembling, gluing, wiring, or installing parts onto the workpiece” ([0004] “to load stores and/or refuel an aircraft”; wherein loading stores onto an aircraft is considered installing parts).

In regards to Claim 3, Grossman, Hollerback and Gillespie teach the system as incorporated by claim 1.  Grossman further teaches “wherein the upper portion of the base is rotatable relative to the lower portion of the base about a vertical axis” ([0045] “The lift portions 104 may include one or more lift portions 104-2 through 104-N (generally 104-x) which may position and/or hold stores...lift portions 104-1 104-3, 104-4 and 104-5 may include one or more of a lift portion such as a scissor type lift portion which may include a scissor arrangement 118 to lift a store in a first axis (e.g., a y axis), a rotational portion (e.g., to rotate the store rotating about one or more axes), linear portions which may linearly move portions of the lift portions 104-a along an axis (e.g., x and/or z axes) which may be controlled by the control portion 106”); wherein the section attached to 104-1 underneath and to the floor is the lower portion, and 104-1 is the upper portion that can rotate).

In regards to Claim 4, Grossman, Hollerback and Gillespie teach the system as incorporated by claim 1.  Grossman further teaches “wherein the robot is linearly moveable on the base” ([0045] “lift portions 104-1 104-3, 104-4 and 104-5 may include one or more of a lift portion such as a scissor type lift portion which may include a scissor arrangement 118 to lift a store in a first axis (e.g., a y axis), a rotational portion (e.g., to rotate the store rotating about one or more axes), linear portions which may linearly move portions of the lift portions 104-a along an axis (e.g., x and/or z axes) which may be controlled by the control portion 106”).

In regards to Claim 7, Grossman discloses “A system for operating at least one stowable automated pod in a workspace, comprising: at least one robot on a base” ([0045] “some lift portions 104-x may include, for example, multi-axis manipulation device such as a seven-axis lift (e.g., using a seven axis robotic arm which may provide, for example, seven degrees of freedom)”; Fig. 6A shows workspace 601; [0040] The base portion 102 may include one or more portions such as base portions 102-1 and 102-2 (generally 102-x) to which the lift portions 104 may be attached; wherein the base portion is the lower part and the lift portion is the upper part; [0075] a system (e.g., which is similar to the system 600) may further include one or more retraction and/or extension (hereinafter each of which will be referred to as retraction portions) portions such as retraction rails to retract the system (e.g. vertically) below a first level (e.g., a ground level or deck) to another level (e.g., underground, a lower level or deck, etc.) where stores may be loaded unto corresponding lift portions, then the system (or parts thereof) may be raised to the first level such that an aircraft may be resupplied with stores by the system; wherein retracting into underground is considered stowing) “a lift operable to selectively move the robot on the base between the subfloor storage volume and the workspace;” ([0075] “a system (e.g., which is similar to the system 600) may further include one or more retraction and/or extension (hereinafter each of which will be referred to as retraction portions) portions such as retraction rails to retract the system (e.g. vertically) below a first level (e.g., a ground level or deck) to another level (e.g., underground, a lower level or deck, etc.)”) “wherein the lift is connected to the fixed support floor at one end and to the base at the other opposing end” (Fig. 1 and 6 and [0041] “it is also envisioned that the base portion 102 or parts thereof may be fixedly mounted in desired position relative to a service area or pad, a store loading area or pad, a desired geophysical area, etc., which may be fixed in position”; [0011] “the system may include a plurality of lift portions”; [0036] “The system 100 may include a station 101 having one or more of: a base portion 102, lift portions 104-2-104-N”; [0075] a system (e.g., which is similar to the system 600) may further include one or more retraction and/or extension (hereinafter each of which will be referred to as retraction portions) portions such as retraction rails to retract the system (e.g. vertically) below a first level (e.g., a ground level or deck) to another level (e.g., underground, a lower level or deck, etc.)) “and, a controller in operable communication with the robot, the controller including a processor and a non-transient computer-readable medium including instructions that upon execution by the processor perform an operation on the workpiece with the robot” (paragraph [0120] describes computer memory storing a program to carry out acts of the invention; Fig. 12 shows controller with processor for executing instructions; paragraphs [0128-0134] describe how controller communicates with various parts of invention to carry out various operations of the system; [0121] The program and/or program portions contained in the memory 1220 configure the processor 1210 to implement the methods, operational acts, and functions disclosed herein; [0004] “to load stores and/or refuel an aircraft”; wherein loading stores onto an aircraft is considered performing an operation on a workpiece).
Grossman fails to teach “a subfloor storage volume; a fixed support floor located at the bottom of the of the subfloor storage volume; a pair of doors pivotably connected to a floor located above the subfloor storage volume on opposite sides of the subfloor storage volume that are movable between a closed position and an open position, wherein in the closed position during storage of the robot the pair of doors are flush with the floor and in the open position during use of the robot the each of the pair of doors extends upward toward a vertical position and provides a safety barrier to the subfloor storage volume; ...wherein the lift is connected to the fixed support floor at one end and to the base at the other opposing end”.
Hollerback teaches “a subfloor storage volume” (Fig. 1 below surface storage area (54)) “a fixed support floor located at the bottom of the of the subfloor storage volume” (Fig. 2 shows that at the bottom of storage area (54) there is a fixed support floor that has support table (71) connected to the ground and which is supported because it allows [col 4 line 67] “The robot fueling assembly 53 comprises a support table 71 upon which the robot assembly structure 72 is movably positioned”) “...doors...connected to a floor located above the subfloor storage volume...movable between a closed position and an open position” ([col 3 line 56] describes opening in floor area with door that can open) “wherein in the closed position during storage of the robot...doors are flush with the floor and in the open position during use of the robot...” ([col 3 line 63] A fueling access opening closure door 57 is provided which is normally in a closed position so as to cover the fueling access opening 55 when the automatic fueling assembly 20 is not in use.  The closure door 57 is automatically retracted along its track 58 by use of actuating hydraulic cylinder 59 so as to open the fueling access opening 55 when the fueling operation is about to begin; this statement shows that the doors are closed when the robot is not in use, and the doors are open during use of the robot; Fig. 2 shows that the door 57 is flush with floor 27a in the closed position) “...wherein the lift is connected to the fixed support floor at one end and to the base at the other opposing end” (Fig. 2 shows that the support table (71) is fixedly mounted to the ground; [col 4 line 68] The robot fueling assembly 53 comprises a support table 71 upon which the robot assembly structure 72 is movably positioned... As shown in FIGS. 1, 2 and 7, the robot assembly structure 72 is mounted upon a vertical lift shaft 73 which is supported on support attachment 74a that is movably provided in cross-member 74. The cross-member 74 is selectively movable along an "x" axis on the sides 75 and 76 of the support table 71 by "x"-axis motor 77 and drive screw 77a (see schematic view of FIG. 7) in response to corresponding electronic signals received from the sensor devices 63, 64 65 and 66 in co-action with the reflective panel 67. The vertical lift shaft 73 is similarly movable along a "y" axis along cross member 74 by y-axis motor 78 and drive screw 78a which engages the lift shaft support movable attachment 74a provided on cross-member 74; the support table, which when combined with the base and lift of Grossman, can be modified such that the base of Grossman becomes the support table of Hollerback when fixedly mounted as noted by Grossman using the lift and rotation portions, as both references utilize a robot with articulating arms on a movable base).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the stowable robot that is raised vertically from a storage area to perform operations as taught by Grossman with the door to a subfloor area containing a robot as taught by Hollerback because it would satisfy Grossman’s motivation to provide a lowering portion “[0075] For space conservation, security, protection from the elements, etc.” and by having a door covered storage area for the robot it would provide the added benefit of an increase to security and protection from the elements.  Furthermore, one of ordinary skill would recognize that both Grossman and Hollerback are attempting to solve the same problem of “[col 2 line 5] need has existed for an automatic fueling apparatus for vehicles which can selectively refuel a vehicle by use of a robotically controlled automatic cut-off gas nozzle which automatically locates and engages the automatic cut-off fuel receiving valve in a specially adapted gasoline tank”.  In other words, both Hollerback and Grossman are teaching a robotic refueling system for a vehicle, thus making their combination obvious due to the related work.  By combining these elements, one of ordinary skill would expect to take the known technique of providing a door to an underground storage area containing a robot and apply it to the known system of a retractable robot that can retract into the floor that is capable of performing operations to yield the predictable result of a retractable robot that can retract into the floor and has a door over the retractable robot.
The combination of Grossman and Hollerback fail to teach “a pair of doors pivotably connected to a floor located above the subfloor storage volume on opposite sides of the subfloor storage volume that are movable between a closed position and an open position, wherein in the closed position ... the pair of doors are flush with the floor and in the open position ... the each of the pair of doors extends upward toward a vertical position and provides a safety barrier to the subfloor storage volume;”.  For the sake of clarity and ease of understanding, the examiner is teaching elements previously taught by Grossman and Hollerback with Gillespie to better show the obviousness of combination, as many features are shared across the references.
Gillespie teaches “a subfloor storage volume; a fixed support floor located at the bottom of the of the subfloor storage volume” (Page 2 shows subfloor storage area for elevator with floor located at the bottom of the pit, which is attached to the frame that raises the elevator) “a pair of doors pivotably connected to a floor located above the subfloor storage volume on opposite sides of the subfloor storage volume that are movable between a closed position and an open position, wherein in the closed position” (Pages 2 and 4 show 2 pairs of doors labeled as strike plate and door screen on page 4 and labeled as ‘sidewalk door’ on page 2 that open to allow emergence of elevator from elevator shaft that is considered a subfloor storage volume; Page 2 shows that strike plate/sidewalk doors are a pair, one on each side of the elevator shaft, and that pivotally connect to the floor on opposite sides as shown on Page 4 where a closer image of elevator being raised above floor through the pivotally connected doors is shown), (Gillespie video shows the doors pivotally opening between an open and closed position when elevator is raised in open position and lowered in closed position; Gillespie video shows at time 1:48 the doors being closed, with hinges on the sides of the pair of doors and the doors flush with the floor/ground; Gillespie video shows at time 3:41 the doors are open and allow base/elevator to be lifted through door opening) “wherein in the closed position ... the pair of doors are flush with the floor and in the open position ... each of the pair of doors extends upward toward a vertical position” (Page 2 Section B on left side of page shows the sidewalk doors in the closed position and flush with the floor, Section A on left side of page 2 shows the sidewalk doors in the open position, and extending upward toward a vertical position, likewise page 4 shows the sidewalk doors/strike plates in the open position) (Gillespie video shows the doors being flush with the floor in the closed position at time stamp 1:48 and doors open and extending upwards at time stamp 3:41) “each of the pair of doors extends upward toward a vertical position and provides a safety barrier to the subfloor storage volume” (Page 4 shows that when the doors are open they extend vertically upwards and provide a barrier to the elevator shaft so that no one can fall in) (Gillespie video shows at time stamp 2:24 that while the elevator is raising the doors are forming a safety barrier such that the person taking the video is impeded from falling into or entering the elevator shaft) “a lift operable to selectively move...between the subfloor storage volume and the workspace” (Gillespie video shows at time stamp 1:48 that the lift is stored in the subfloor storage volume, and time stamp 3:41 shows the lift moved above onto the sidewalk ‘workspace’ area and at time stamp 2:09 shows the operator ‘selectively’ moving the lift because it moves upon operator command) ““...wherein the lift is connected to the fixed support floor at one end and to the base at the other opposing end” (Page 2 shows that the elevator platform floor plate (base) and fixed support floor at the bottom of the pit, both attached together and on opposite sides of one another through rail brackets and lower guide and rubber bumpers (lift)).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have replaced the horizontal door of Hollerback for use of the vertical doors of Gillespie because as noted by Gillespie it would allow substantial weight to be supported by the door, as noted on page 1 of the Gillespie technical drawings which notes the ‘Extra heavy-duty “truckable” sidewalk doors’ that are able to withstand the weight of a truck, thus allowing vehicles like those being refueled by the likes of Hollerback and Grossman to be supported by the door and prevent damage to the robotic equipment being stored when the robot is not in use.  Likewise Gillespie states that the elevator system can be ‘design to suit existing hoistway or renovation’ meaning that the size of the door and length of the subfloor volume can be adapted to a particular situation, such as that of Hollerback and Grossman.  In addition, both Hollerback and Gillespie are in related fields, because both deal with underground storage areas and doors that give access to those underground storage areas, thus the replacements of the door of Hollerback with the doors of Gillespie can be considered replacing a known device with another known device that performs a similar function to achieve a predictable result, such that robotic fueling system of Grossman utilizes underground storage areas that are sealed off by a pair of pivotally raised doors.

In regards to Claim 8 Grossman, Hollerback and Gillespie teach the system as incorporated by claim 7.  Hollerback further teaches “The system of claim 7 further comprising: a door that in a closed position forms a portion of the floor of the workspace and is openable to permit the pod to selectively move between the subfloor storage volume and workspace” ([col 3 line 56] describes how door covers opening with robot underneath and can open and close, and is incorporated into the floor; [col 4 line 67] The robot fueling assembly 53 comprises a support table 71 upon which the robot assembly structure 72 is movably positioned...As shown in FIGS. 1, 2 and 7, the robot assembly structure 72 is mounted upon a vertical lift shaft 73... the vertical lift shaft 73 is vertically extended upwardly along the "z" axis by actuation of the lift cylinder 79 (see FIG. 7) so as to move the fuel nozzle assembly 61 into final mating engagement with the gas tank fuel receiving valve assembly 62).

In regards to Claim 9, Grossman, Hollerback and Gillespie teach the system as incorporated by claim 7.  Grossman further teaches “The system of claim 7, wherein the base includes an upper portion and a lower portion, the upper portion selectively rotatable relative to the lower portion about a vertical axis” ([0036] “The system 100 may include a station 101 having one or more of: a base portion 102, lift portions 104-2-104-N”; [0045] “some lift portions 104-x may include, for example, multi-axis manipulation device such as a seven-axis lift (e.g., using a seven axis robotic arm which may provide, for example, seven degrees of freedom)...lift portions 104-1 104-3, 104-4 and 104-5 may include one or more of a lift portion such as a scissor type lift portion which may include a scissor arrangement 118 to lift a store in a first axis (e.g., a y axis), a rotational portion (e.g., to rotate the store rotating about one or more axes), linear portions which may linearly move portions of the lift portions 104-a along an axis (e.g., x and/or z axes) which may be controlled by the control portion 106”; Figures 1, 3 and 6 show that lift portion can be considered a base for the robot, and because it can rotate about multiple axis it must include a vertical axis).

In regards to Claim 10, Grossman, Hollerback and Gillespie teach the system as incorporated by claim 7.  Grossman further teaches “The system of claim 7, wherein the base is selectively translatable along a horizontal axis” ([0045] “some lift portions 104-x may include, for example, multi-axis manipulation device such as a seven-axis lift (e.g., using a seven axis robotic arm which may provide, for example, seven degrees of freedom)...lift portions 104-1 104-3, 104-4 and 104-5 may include one or more of a lift portion such as a scissor type lift portion which may include a scissor arrangement 118 to lift a store in a first axis (e.g., a y axis), a rotational portion (e.g., to rotate the store rotating about one or more axes), linear portions which may linearly move portions of the lift portions 104-a along an axis (e.g., x and/or z axes) which may be controlled by the control portion 106”; Figures 1, 3 and 6).  

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman, Hollerback and Gillespie as applied to claim 1 above, and further in view of Lemelson (US 5570992, herein Lemelson).

In regards to Claim 5, Grossman, Hollerback and Gillespie teach the method as incorporated by claim 1.  
Grossman, Hollerback and Gillespie fail to teach “further including mounting a tool set to the pod, wherein a controller recognizes the tool set and causes the pod to perform at least one predetermined operation”.
Lemelson teaches “further including mounting a tool set to the pod, wherein a controller recognizes the tool set and causes the pod to perform at least one predetermined operation” ([col 1 line 65] describes a robot that can mount various tools in an automatic manner; [col 2 line 61] describes how a variety of operating functions can occur automatically with the selected tool; [col 6 line 6] provides greater detail into how various tools are automatically changed at a stand with predetermined locations for the tools).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the a retractable robot that can retract into the floor and has a door over the retractable robot as taught by Grossman, Hollerback and Gillespie with the changeable toolset that can be mounted to the robot to perform various operations as taught by Lemelson because it would satisfy Lemelson’s objective to “[col 4 line 61] perform a variety of functions which currently require human labor and to perform such functions efficiently and without hazards to human beings”, wherein the fueling and changing of ordinance on an aircraft is a hazard function currently performed by humans and in need of safer means.  Furthermore, it would have further been obvious because the tasks performed by the robot associated with Grossman involve grasping loads and dispensing fuel to a vehicle, while the tasks performed by the robot associated with Hollerback perform fueling of a vehicle, and in order for the same robot to perform these multiple tasks would require various interchangeable tools and a method for changing them such as that proposed by Lemelson.  By combining these elements, one of ordinary skill would expect to take the known technique of performing automatic tool changes and control operations using a robot as taught by Lemelson and apply it to the known method of using a retractable robot that can retract into the floor and has a door over the retractable robot as taught by Grossman, Hollerback and Gillespie to achieve the predictable result of a retractable robot that can be stowed in a floor space with a door over it and with a set of various tools that can be automatically swapped and used to perform various operations. 

In regards to Claim 5, Grossman, Hollerback, Gillespie and Lemelson teach the method as incorporated by claim 5.  Lemelson further teaches “wherein the predetermined operations include installing one or more tools onto the robot” ([col 2 line 57] "Accordingly it is a primary object of this invention to provide a new and improved automatic manipulator for handling and manipulating a plurality of tools and/or articles of manufacture"; wherein automatically handling a plurality of tools includes installing of the tools as detailed in [col 6 line 6]).

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman, Hollerback and Gillespie as applied to claim 7 above, and further in view of Lemelson.

In regards to Claim 11, Grossman, Hollerback and Gillespie teaches the system using a retractable robot as incorporated under claim 7 above.
The combination of Grossman, Hollerback and Gillespie fails to teach “further comprising: a selectively mountable tool set”.
Lemelson teaches “further comprising: a selectively mountable tool set” ([col 1 line 65] describes a robot that can mount various tools in an automatic manner).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the a retractable robot that can retract into the floor as taught by Grossman, Hollerback and Gillespie with the changeable toolset that can be mounted to the robot to perform various operations as taught by Lemelson because it would satisfy Lemelson’s objective to “[col 4 line 61] perform a variety of functions which currently require human labor and to perform such functions efficiently and without hazards to human beings”, wherein the fueling and changing of ordinance on an aircraft is a hazardous function currently performed by humans and in need of safer means.  Furthermore, it would have further been obvious because the tasks performed by the robot associated with Grossman involve grasping loads for installation and dispensing fuel to a vehicle, and in order for the same robot to perform these multiple tasks would require various interchangeable tools and a method for changing them such as that proposed by Lemelson.  By combining these elements, one of ordinary skill would expect to take the known technique of performing automatic tool changes and control operations using a robot as taught by Lemelson and apply it to the known method of using a retractable robot that can retract into the floor as taught by Grossman, Hollerback and Gillespie to achieve the predictable result of a retractable robot that can be stowed in a floor space with a set of various tools that can be automatically swapped.

In regards to Claim 12, Grossman, Hollerback, Gillespie and Lemelson teach the system using a retractable robot with interchangeable tools as incorporated under claim 11 above.  Lemelson further teaches “further comprising: instructions on the non-transient computer readable medium that upon execution identify the tool set” 
[col 6 line 6] “a tool or head holding stand is provided which is accessible to the manipulator and which holds either or both tool heads and article seizing heads of different function, in predetermined locations thereon and automatic or remote control means are provided for enabling and effecting the change of one tool or head on the manipulator to another. Automatic tool or head release and locking means are provided to permit the automatic or remotely controlled operation of the manipulator in the act of replacing one head with another selected head in response to signals which are generated by the computer or by a person remotely monitoring the manipulator operation”; wherein in order to enable and effect a change of tool, the system must be able to identify the tool;
[col 2 line 5] a plurality of tools, which may comprise tools for forming, cutting, assembling, inspecting, cleaning, spraying, welding or otherwise operating on work, are supported by the manipulator and the manipulator has an arm assembly which is movable to permit its operative head at the end of such assembly to be aligned with a selected tool location


In regards to Claim 13, Grossman, Hollerback, Gillespie and Lemelson teach the method of a retractable robot with interchangeable tools as incorporated under claim 12 above.  Lemelson further teaches “further comprising: instructions on the non-transient computer readable medium that upon execution perform predetermined operations based upon an identification of the toolset” ([col 2 and 3] describes how various tools can be exchanged and work carried out in an automatic manner with the tools that have been exchanged; [col 6 line 6] a tool or head holding stand is provided which is accessible to the manipulator and which holds either or both tool heads and article seizing heads of different function, in predetermined locations thereon and automatic or remote control means are provided for enabling and effecting the change of one tool or head on the manipulator to another. Automatic tool or head release and locking means are provided to permit the automatic or remotely controlled operation of the manipulator in the act of replacing one head with another selected head in response to signals which are generated by the computer or by a person remotely monitoring the manipulator operation; [col 15-col 16] describe changing of head and automatic adaptation of commands based upon the tool type installed).

In regards to Claim 14, Grossman, Hollerback, Gillespie and Lemelson teach the method of a retractable robot with interchangeable tools as incorporated under claim 13 above.  Lemelson further teaches “further comprising: instructions on the non-transient computer readable medium that upon execution installs one or more tools in the tool set onto the robot based upon an identification of the tool set” 
[col 2 line 12] “The manipulator is operable to effect the exchange of one tool which it holds for a second tool on the fixture by one of a number of means including moving the manipulator head to a storage location of the fixture and disposing or depositing the tool it holds at such storage location by releasing same, after which the manipulator is operated to dispose its tool holding fixture in alignment with a selected second tool and to operate thereafter to seize and retain such second tool in a predetermined manner on its fixture to permit it to be operated thereafter when the fixture is moved by the manipulator with respect to work in process”


In regards to Claim 15, Grossman, Hollerback, Gillespie and Lemelson teach the method of a retractable robot with interchangeable tools as incorporated under claim 13 above.  Lemelson further teaches “further comprising: instructions on the non-transient computer readable medium that upon execution causes the pod to replace a tool on the robot” 
[col 2 line 12] The manipulator is operable to effect the exchange of one tool which it holds for a second tool on the fixture by one of a number of means including moving the manipulator head to a storage location of the fixture and disposing or depositing the tool it holds at such storage location by releasing same, after which the manipulator is operated to dispose its tool holding fixture in alignment with a selected second tool and to operate thereafter to seize and retain such second tool in a predetermined manner on its fixture to permit it to be operated thereafter when the fixture is moved by the manipulator with respect to work in process


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933.  The examiner can normally be reached on M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN MICHAEL SKRZYCKI/Examiner, Art Unit 2116                                                                                                                                                                                                        

/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116